Order filed June 13, 2013




                                       In The


         Eleventh Court of Appeals
                                    __________

                                No. 11-12-00239-CR
                                    __________

               MARGARET COLLEEN FOSTON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                      On Appeal from the 142nd District Court
                               Midland County, Texas
                            Trial Court Cause No. CR37076


                                     ORDER
       On May 9, 2013, after this appeal had become unduly stalled due to the
failure of Appellant’s appointed counsel, Sharon L. Weathers, to file an appellate
brief, this court ordered counsel to file in this court an appellate brief on or before
May 24, 2013. We note that the brief was originally due on November 28, 2012.
Counsel has ignored this court’s May 9 order. Not only has Appellant’s brief not
been filed, there has been no contact whatsoever with the court by Ms. Weathers.
      By this order, Sharon L. Weathers is ORDERED to file in this court a brief
on behalf of Appellant on or before 3:00 p.m. on Friday, June 21, 2013. At that
time, Appellant’s brief shall either be physically present in the clerk’s office of the
Eleventh Court of Appeals at 100 West Main Street, Suite 300, in Eastland, Texas,
or electronically filed in the portal for the Eleventh Court of Appeals through
www.texas.gov.     If Appellant’s brief has not been received by this court at
3:00 p.m. on Friday, June 21, 2013, Sharon L. Weathers is ORDERED to appear
in person at that time in the courtroom of the Eleventh Court of Appeals at 100
West Main Street in Eastland, Texas, to show cause why this court should not hold
her in contempt for failure to abide by this court’s order.


                                                     PER CURIAM


June 13, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           2